﻿126.	I am happy to extend to you. Sir, on behalf of my delegation and in my own name, our congratulations and those of the Somali Government on your election to the presidency of this thirty-fifth session of the General Assembly. Your election is a fitting tribute to your country, the Federal Republic of Germany, and to your personal attributes of wisdom, scholarship and expertise. My delegation assures you of its support and cooperation as you guide the deliberations of this session to fruition.
127.	We also wish to express our appreciation of the hard work and outstanding accomplishments of your predecessor. Ambassador Salim, during his presidency of the thirty-fourth session and of the three special sessions over which he presided during 1980.
128.	I cannot fail to mention here the tireless efforts of the Secretary-General. Mr. Kurt Waldheim. In strengthening the role of the United Nations and promoting world peace and progress. His personal dedication to the principles of the Charter and to the task of carrying out the mandates of the General Assembly and the Security Council continue to earn him the respect and gratitude of the international community.
129.	It is always a pleasant duty to congratulate a valiant people on securing its independence and to welcome the accession of more States to membership of the United Nations. In the case of Zimbabwe we fully associate ourselves with the sentiments of other Member States which have preceded us in welcoming the assumption by Zimbabwe of its rightful place among the international community of nations,
130.	My delegation also extends its most cordial good wishes to the Government and people of Saint Vincent and the Grenadines on their accession to independent nationhood and membership of the United Nations; together with Zimbabwe they have brought the world Organization a further step closer to the goal of universality.
131.	As Member States assess the progress made over the past year towards the peaceful solution of international problems and the realization of the objectives of the Charter, it can hardly be denied that the overall state of international affairs gives little cause for optimism. Once again we find ourselves seized of issues that have preoccupied the international community before and continue to do so with little hope of progress towards their resolution by way of the promotion of the aims and objectives of the Charter. Some of those problems have even been aggravated, which has resulted in situations adding further to our concern and preoccupation. Meanwhile, totally new crises have been created by the actions of certain Member States, in violation of the basic and fundamental principles enshrined in the Charter, thus bringing about heightened international tension and serious threats to world peace and stability.
132.	At present a grave and truly disturbing situation obtains in the Horn of Africa. Although that region has known little peace and stability over the past century, developments during the last six years have greatly exacerbated the prevailing crisis.
133.	In Somalia we continue to face the problem of dealing with the largest refugee population in the world. The number of refugees currently being cared for in and outside camps has passed the one and a half million mark and continues to increase steadily, with a daily influx of well over 1,000 refugees arriving at camps. Since we were already experiencing the difficulties of underdevelopment, world inflation and natural disasters, it can be readily understood that this refugee problem has placed a quite intolerable burden on our country.
134.	We are profoundly grateful for the assistance received directly and through the intermediary of the United Nations. However, unless the international response to the worsening refugee crisis is more forthcoming, thousands of women and children, who make up the bulk of the refugees in Somalia, may well die of starvation and disease in the near future. We have therefore to appeal for continued and more generous humanitarian assistance so that the serious plight of the refugees can be alleviated. Even so, it must be stressed that the refugees are themselves a symptom of deeper problems.
135.	It is particularly important that the international community should understand and insist upon just solutions of the underlying political problems which are the basic cause of the refugee situation in the Horn of Africa. In the case of Western Somalia the refugees are fleeing from their homes because of the oppression and persecution to which they are subjected and because of the ravages of the unjust war which has been waged against the people by the ruling cliques in Addis Ababa ever since their attempts at colonization at the end of the last and during the present century.
136.	By a combination of mass extermination, forcible expulsion and the total destruction of all means of livelihood, the present Ethiopian regime seeks to depopulate Western Somalia completely. The aim behind that Fascist scheme is to bring about a total transformation of the ethnic and demographic composition of the territory in question and to achieve a final solution by transplanting other nationalities to take their place, all under the guise of resettling so-called displaced persons. The international community has already condemned the barbarous and inhuman policies of those in power in the Ethiopian empire, who have fully earned the abysmal human rights record for which they are notorious. Such diabolical plans must be opposed not only by virtue of our humanity and sense of morality but also in view of the dire consequences which similar attempts have evoked in the past.
137.	The refugee tragedy throughout the entire north-east of Africa is an outward manifestation of the aggressive and truculent stand on the part of the Addis Ababa regime in its vain efforts to confront its internal and external problems with naked force. Unable to suppress the intensifying liberation struggles, they have in desperation facilitated direct military intervention by the Soviet Union, a Power which has particularly recently, achieved notoriety for its exploitation of such situations. By arming its client State on a massive scale and by using surrogate forces, the Soviet Union has succeeded in gaining strong bases of operation for the advancement of its over-all political, economic and strategic ambitions in a sensitive area, which commands the commercial lanes of the Red Sea, the Indian Ocean and the Arabian Gulf.
138. That unwarranted intervention has been at the expense of those still struggling to assert their rights to self-determination and independence: it has encouraged intransigence and persistent colonialism on the part of the cruel regime in Addis Ababa and has totally frustrated every avenue which might otherwise have led to a just resolution of the problems of the Horn of Africa through negotiation. Indeed, the peace, stability and security of States and peoples throughout the region arc in jeopardy. No State is capable of lacing such a challenge alone. Governments must play the role expected of them by their people and by the international community by virtue of their commitment under the Charter to safeguard international peace and security. They are obliged to take all the necessary precautions.
139.	It is surely most surprising that the Minister for Foreign Affairs of the Soviet Union should be the one to accuse any nation of endangering peace in this context, as he did in his statement on 23 September. For the record, I can assure this Assembly that no agreements, recent or otherwise, made by my Government have ever permitted foreign military bases to come into being in our country. Moreover, it ill behoves the Soviet Government to sit in moral judgement on Somalia where the question of bases is concerned,
140.	It is a well-known fact that the Soviet Government is for ever striving to establish a network of military bases in the Horn of Africa, the Red Sea, the Indian Ocean and elsewhere. No less than three Soviet naval bases have been established, in agreement with the colonialists in Addis Ababa, at the Eritrean ports of Massuwa and Assab and on the Dahlak Islands in the Red Sea. All this is in addition to the unfettered use of military and civil airports in Ethiopia for the furtherance of Soviet hegemonism.
141.	Soviet-led intervention apart, I must re-emphasize that the problems of the Horn of Africa have one root cause and one alone; I refer of course to persistent colonialism on the part of Abyssinia. Despite its so-called socialist revolution. The regime in Addis Ababa has never abandoned its attempts to enslave the peoples of Western Somalia, Eritrea, Tigre, Oromia and Abbo. Abyssinian colonial activity in these territories is historically unquestionable, just as it is illegal and immoral. In this age of emancipation, when the wind of freedom has swept across almost the length and breadth of the African continent, the rise to arms by subject peoples is historically inevitable and demands the understanding, encouragement and support of all who cherish freedom and liberty in this world.
142.	The dangerous combination of militarism, foreign intervention, confrontation and instability is but a consequence of the forcible denial of the inalienable rights of these peoples to self-determination and to shape their own destiny. While such a situation continues, international peace and security remain in grave danger. My Government, of course, continues to be ready and willing to discuss the problems of the Horn of Africa with the parties directly concerned and fully supports the principle of the right of all peoples to self-determination and emancipation.
143.	Most unfortunately, as the Chairman of the OAU pointed out in his statement to the Assembly on 24 September, the ministerial meeting of the Good Offices Committee on the Ethiopia-Somalia dispute has not "been successful and if anything, tension appears to have increased of late." The reasons for this failure are only loo clear. In its deliberations, the Committee failed to take into account the legitimate rights of the people of Western Somalia themselves, which, after all, constitute the crux of the matter. Surprisingly, they also failed to reiterate the well-known OAU position that foreign Ibices should refrain from intervention in Africa's internal problems.
144.	The alarming truth is that the colonial clique in Addis Ababa has no interest in taking such constructive steps as would reduce tension but has embarked instead on a path of increasing escalation which is currently involving not only the oppressed peoples of Western Somalia but the Somali Democratic Republic itself. No longer content with poisoning wells, bombing and burning settlements and strafing herds, since the beginning of this year Ethiopian ground and air forces and their alliances have repeatedly launched attacks against towns, villages and refugee camps well inside Somalia. A most blatant and recent example was on 27 August, when a fully motorized force supported by tanks, artillery and tighter planes invaded my country. The encroaching columns penetrated into our territory at points along the de facto border in the north-eastern part of the country, causing in the process much wanton destruction of life and property. However, the Somali armed forces compelled them to retreat. It is quite clear, however, that the Ethiopian warmongering leadership has failed to learn from this experience, a further act of aggression by their land forces took place even more recently near the town of Dolo, and the town of let has been bombed and strafed from the air.
145.	Similar acts of military barbarity are committed daily against other colonized peoples currently struggling under the Abyssinian yoke. To cite one pertinent example, the people of Eritrea, whose national status has been recognized by the United Nations and whose right to self-determination was the very basis of the federation with Ethiopia recommended by this Assembly and established in 1952, only to be contemptuously cast aside by that same colonialist regime, have been compelled, like the Western Somalis, to take up arms in defence of their rights. The world cannot afford to ignore such liberation struggles, not only because they are just and legitimate but also because the conflicts in the Horn of Africa, like those in South-East Asia and the Middle East, provide an opportunity for the spreading of new imperialism and hegemony.
146.	Indeed, liberation struggles arc the natural response of the peoples of Africa wherever vestiges of the colonial past linger on. This is as true in southern Africa as it is in the north-east. It is the duty of us all to support and encourage emancipation in Africa and elsewhere until it is achieved totally, and the few surviving colonial and oppressive regimes, irrespective of their colour or creed, are dumped into the dustbin of history. I have referred to the joyous celebration by the Government and people of Somalia of the resounding victory of the people of Zimbabwe. In the meantime we reflect not only on the problems of the Western Somalis and the Eritreans but on the circumstances which keep the people of Namibia under illegal, racist and persistent colonial domination and which also subject the majority of the people of South Africa to the indignity and the inhumanity of apartheid.
147.	Over the past five years the numerous ultimatums directed to South Africa by the Security Council on the question of Namibia have so far been flouted with impunity by the minority regime. South Africa has been able to buy time for its machinations. My Government shares the frustration of the vast majority of Member States as negotiations on the Western proposals are held up on one pretext or another, while at the same time the Botha regime persists in its plans to establish its puppets in Namibia and to launch large-scale military aggression against SWAPO, the legitimate representative of the Namibian people, and against the Republic of Angola. We call again on the Security Council to fulfil its responsibilities to the Namibian people,
148.	Within South Africa itself the so-called guardians of Western civilization steadily descend to new and more barbarous depths. The recent clubbing, tear-gassing, imprisonment and even massacre of school children protesting at sub-standard education surpass in horror the callous murder of hundreds of men and women at Sharpeville. My Government is convinced that the last bastions of racism and persistent colonialism in southern Africa will be eliminated. Somalia strongly supports the international consensus that mandatory sanctions against South Africa under Chapter VII of the Charter are eminently justified and constitute an essential weapon in the struggle against colonialism and racism in southern Africa.
149.	I shall now address myself to a problem of particular concern to us all in terms of its relevance to the enduring validity of basic rights and freedoms enshrined in the Charter and its even graver implications for international peace and security—namely, the Palestinian question. It is quite clear that on the core issues of Palestinian nationhood and self-determination, Israel continues in arrogant defiance to thwart all international effort. Its contempt for the norms of international law and morality is illustrated by the acceleration of its expansionist and annexationist policies in the occupied territories and its frequent acts of aggression against Lebanon.
150.	The extent to which Israel is prepared to go in its quest for the realization of its expansionist dreams is evidenced by its recent attempt at formalizing the illegal annexation of the Holy City of Jerusalem and declaring it to be the capital if Israel. We are convinced that strict adherence to the letter and spirit of cardinal principles guaranteeing basic and fundamental rights enshrined in the Charter of the United Nations, as well as to the relevant decisions of the General Assembly and of the Security Council, is the only basis for a just, equitable and durable peace. In practical terms, this calls for appropriate action by the international community to compel Israel to withdraw from all occupied Arab lands and to ensure Palestinian self-determination and statehood.
151.	My delegation takes this opportunity to reaffirm its support for the implementation of the declaration of the Indian Ocean as a zone of peace. As a member of the Ad Hoc Committee which is currently seized of this important matter, we are in favour of the holding of the projected conference on the Indian Ocean, to be held in Sri Lanka in 1981. It must be pointed out, however, that the laudable objectives of the conference can be achieved only when the forces of the great Powers—and. I would stress, those of all their surrogates—return to their own countries and cease obstructing the legitimate desires and, in some instances, struggles, of the inhabitants of the region to live in peace and freedom and to determine their own destiny.
152.	Indeed, in several areas of the world, disputes of long-standing duration remain unsettled and new ones become entrenched also, in part because of the presence of foreign forces. This is the case in Democratic Cambodia and Afghanistan, where outside intervention prevents the people of those countries from deciding upon their own future and destiny. In our view, the immediate withdrawal of all foreign forces from Afghanistan and Cambodia is an essential prerequisite for the creation of a climate of peace and international security in Indo-China and West Asia.
153.	There can only be alarm and despondency over the failure of the nuclear Powers to make any real progress towards disarmament. Untold wealth and vast and valuable— but nevertheless finite—resources are being squandered annually in the name of defence, but actually on the refinement of the concepts of "over-kill", the further development of sophisticated armaments and nuclear weapons and ever larger stockpiles. The arms race is undoubtedly one of the links in the chain of cause and effect which involves confusion in the international monetary system, spiralling inflation, protectionism on the part of the major industrial Powers, the decline of world trade and adverse terms and sharp increases in trade deficits for the developing countries— not to mention a steady reduction in development aid.
154.	It remains a fact, however, that the only real defence against utter chaos must be the bridging—not the widening— of the dangerous abyss now yawning between developed and developing nations—between North and South. Alarming predictions already current on levels of world hunger in the year 2,000 are a grim reminder, if one were needed. My Government therefore urges wealthy and industrialized countries to pledge resources and energies that have to date been devoted to the destructive arms race to the promotion of development, in the conviction that thus only can a new chain of events be set in motion which will be beneficial to all nations and which will ensure world peace and progress.
155.	For these and other reasons, progress on the world economic scene has been very modest indeed over the past decade, Meanwhile, the population of our planet continues to increase, Beset as we in the developing world are by the adverse economic trends 1 have described, and by the effects of the ever increasing price of oil. We recognize most clearly the urgent need for the adoption of new and wider measures. This has been suggested by the Secretary-General on IS September'" at the conclusion of the eleventh special session of the Assembly which discussed our critical economic situation and agreed in consensus on a text for an International Development Strategy for the Third United Nations Development Decade. We also consider it very significant that the special session agreed on the adoption of resolutions on assistance to the least developed countries.
156.	Moreover, particularly in view of the fact that the goals and objectives of the Second United Nations Development Decade remain largely unfulfilled, it is imperative that we lose no time in commencing the restructuring of the international economic order. We cannot conceal our extreme disappointment over the failure of the fifth session of UNCTAD and the launching of global negotiations relating to international co-operation for development. It must be admitted that the group of countries that has the advantage in the current system is still dangerously declining to recognize the interdependence that exists in our world today. This attitude is in need of fundamental change. The fifth session of UNCTAD has drawn up a sound and urgent programme of action and has outlined the steps needed to help developing countries over the next few years. Its basic programme of action for the 1980s can provide the less favoured among the international community with at least a minimum in the fields of nutrition, health, housing, communications, education and employment.
157.	Such issues are particularly urgent for countries which like my own, from time to time suffer from natural disasters and longer term problems such as desertification, yet must also face all the problems of inflation and rising prices. It is still not too late for the steps recommended to be put into effect, in order that the Strategy for the new International Development Decade be implemented to the ultimate benefit—and indeed the very survival—of all mankind.
